DETAILED ACTION
Acknowledgements
In the reply filed February 8, 2022, the applicant amended claims 1, 2, 4, 7, 8, and 10-19 
Currently claims 1-19 are under examination. 

Claim Objections
Claim 1, step d is objected to because of the following informalities:  The limitation “quick disconnect connector” should be “first quick disconnect connector” for consistency and clarity.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: The limitation “first stripper” should be changed to “first pair of strippers” and the limitation “second stripper” should be changed to “second pair of strippers” based on claim 5 from which it depends for consistency and clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 10, 11, 12, 13, 14, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
6.	The term “equivalent” in claim 1, line 20 is a relative term which renders the claim indefinite. The term “equivalent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, this limitation shall be interpreted as “the same as”. 
7.	It is unclear, in claim 1, step c, how the first quick disconnect connector could then be disposed between the first stripper and the upper well assembly when the first stripper is part of the upper well assembly
It is unclear whether the term “the power connector” in claim 2, line 3 is referring to the power connector operatively in communication with the electric motor or the power connector operatively in communication with the source of electrical power. 
The term “identical” in claim 10, line 2 used to refer to the first and second control assist assemblies indicates that the Applicant does not consider the term “identical” to be a synonym of “equivalent” used to refer to the first and second control assist assemblies in claim 1.
10.	 It is unclear whether the term “the power connector” in claim 11, line 3 is referring to the power connector operatively in communication with the electric motor or the power connector operatively in communication with the source of electrical power. 
11.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the limitations “b. using a subsea assist jack to move coiled tubing with respect to an interior portion of a wellbore” and “c. using the 
12.	It is unclear what the term “creating” in claim 13, line 3 is intended to mean.
Claim 13 recites the limitation "dual sets of strippers" in 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “dual sets of strippers” shall be interpreted as “first and second strippers”.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the limitations “a. one of the well control assemblies is used to control and/or contain hydrostatic pressure”, “the other of the well control assemblies is used to control and/or contain fluid container pressure”, and “c. hydro-cushions are used to pressurize annular cavities between the dual sets of strippers.” merely recite a use without any active, positive steps delimiting how these uses are actually practiced. See MPEP § 2173.05(q)
15.	The term “minimized” in claim 14, line 5 is a relative term which renders the claim indefinite. The term “minimized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
16. 	It is unclear what the term “with full backup” in claim 16
Claim 16 is rejected as being indefinite as it is unclear what is being delimited by the language “both hydrostatic and/or fluid container pressures. The use of “both” in conjunction with “or” is contradictory and therefore unclear.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the limitations “using pairs strippers with full backup to provide redundancy for containment of both hydrostatic and/or fluid container pressures.” merely recite a use without any active, positive steps delimiting how these uses are actually practiced. See MPEP § 2173.05(q)
19.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the limitations “a. using hydrostatic pressure of up to a first pressure of around 4500 psi” and “b. using source fluid pressures from zero to around 10000 psi” merely recite a use without any active, positive steps delimiting how these uses are actually practiced. See MPEP § 2173.05(q)
20.	It is unclear what the term “electrically related parameter” in claim 19, line 5 is intended to mean.
21.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the limitations “a. using an electronic sensor to provide feedback to the controller on an electrically related parameter” and “b. using a position sensor to provide feedback to the controller on a position of an element of the electrically powered subsea assist jack.” merely recite a use without any active, positive steps delimiting how these uses are actually practiced. See MPEP § 2173.05(q)

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner




/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679